Wait, J.
It is not necessary to treat in detail the course of dealing with the property claimed by the plaintiff since it passed from Bassios in 1918. The plaintiff’s right to maintain his bill rests on the effect of the action at law brought against him by Mary Goullious in January of 1922. By that action, which was brought long after all the payments to which she was'entitled by her contract of conditional sale had become due, and which sought payment of the entire balance of the contract price, Mary Goullious made an irrevocable election to treat the transaction as a sale which passed the title to the goods. Such is the effect of our decisions. Schmidt v. Ackert, 231 Mass. 330, and cases there cited. Bedard v. C. H. Ransom, Inc. 241 Mass. 74. Russell v. Martin, 232 Mass. 379. Those decisions do not rest upon an intention to relinquish title in the seller manifested by" an *625attachment of the property sold. The decision in Frisch v. Wells, 200 Mass. 429, did not attribute any importance to the existence of an attachment. The essential element in the election is the intention manifested to treat the transaction as a sale rather than a special contract, and the action as a suit for the agreed price rather than for a breach or breaches of the contract.
After that suit was brought Mary Goullious had no title which she could transfer. The plaintiff in his brief has rested his right to maintain his bill upon the title obtained by her transfer. It fails.
The decree was right and the order must be

Decree affirmed with costs.